Citation Nr: 0400204	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a right foot 
disorder/pes planus.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a right ankle 
disability, including as secondary to a service-connected 
right knee disability.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for a left hip disability, 
including as secondary to a service-connected right knee 
disability.

4.  Entitlement to service connection for a low back 
disorder, including as secondary to a service-connected right 
knee disability.

5.  Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to December 1953.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Salt Lake City, Utah, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
July 2002 statement of the case the decision review officer, 
among other things, noted service connection had been 
previously denied for right ankle, right foot, and left hip 
disorders, but denied service connection for these disorders 
upon de novo review.  Although the RO adjudicated these 
issues on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board has characterized the 
issues as stated.  

The issues of entitlement to service connection for right 
ankle and left hip disorders based on de novo review, service 
connection for a low back disorders and a rating in excess of 
30 percent for residuals of a right knee injury are addressed 
in the remand at the end of this decision.  

As to these matters, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

FINDINGS OF FACT

1.  In an unappealed December 1993 rating decision, the RO 
denied service connection for a right foot disorder/pes 
planus essentially based on a finding that there was still no 
evidence that such preexisting disability was aggravated 
(including by injury) in service.

2.  Evidence added to the record since the December 1993 
decision includes no new evidence that the veteran's pes 
planus increased in severity during service or that a right 
foot disorder is otherwise related to service to an incident 
of service and thus bears directly and substantially upon the 
specific matter under consideration; it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In an unappealed December 1993 rating decision, the RO 
denied service connection for a right ankle disorder based on 
a finding that there was no evidence the current disorder was 
related to service.

4.  Competent evidence added to the record since the December 
1993 decision includes medical evidence relating a right 
ankle to service; this bears directly and substantially upon 
the matter at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  In an unappealed February 1993 rating decision, the RO 
denied service connection for an unspecified hip disorder 
based on a finding that there was no evidence the current 
disorder was related to service.

6.  Competent evidence added to the record since the February 
1993 decision includes medical evidence relating a left hip 
disorder to service; this bears directly and substantially 
upon the matter at hand, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a right foot 
disorder/pes planus may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a right ankle 
disorder may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

3.  New and material evidence has been received, and the 
claim of entitlement to service connection for a left hip 
disorder may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have also been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)(2003).  The duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Regulations implementing the VCAA include a new definition of 
new and material evidence.  However, the definition applies 
only to petitions to reopen filed on or after August 29, 
2001.  As the veteran's claims to reopen were received on 
August 10, 2001, this new definition does not apply in the 
instant case.  

The veteran was notified of the VCAA and how it applied to 
his claims by correspondence dated in August 2001, March 
2002, and April 2002.  The RO also advised him of the 
evidence necessary to substantiate his claims by various 
documents during the course of this appeal.  As he has been 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While 
the veteran was asked to submit any additional evidence 
within 30 days, he was further advised that evidence 
submitted within a year would be considered.  More than a 
year has passed.  All evidence submitted has been accepted 
for the record.

New and Material Evidence Claims

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As noted, an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001, and does not apply in the instant 
case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a February 1993 rating decision, the RO denied service 
connection for right ankle, right foot, and an unspecified 
hip disorders, and in December 1993 denied claims for right 
ankle and right foot disorders.  The veteran did not appeal 
these determinations and they have become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  



Evidence Previously of Record 

Service medical records show that upon induction examination 
in January 1952 the examiner noted bilateral second degree 
pes planus.  In May 1953 the veteran was treated for a right 
ankle sprain and released to duty.  Treatment included a 
basket weave with adhesive tape.  In October 1953 he 
sustained a right knee sprain playing football.  His December 
1953 separation examination revealed no clinical 
abnormalities of the feet or lower extremities.

On VA examination in December 1954 the veteran reported he 
was hospitalized for 2 weeks after injuring his right knee in 
October 1953 and that since then his knee occasionally seemed 
to give way.  He reported that he had experienced a period 
over the past summer when the knee seemed to lock.  It was 
noted there were no complaints of any other orthopedic 
structures.  The examiner noted there was full flexion and 
extension of the right knee, but with complaints of soreness 
on complete passive flexion.  The veteran was able to perform 
a complete squat, but shifted his body weight to his left 
leg.  There was normal lateral motility to the right knee and 
no evidence of increased joint fluid or crepitation.  All 
other orthopedic findings were normal.  The diagnosis was 
residuals of old right knee injury with arthritic changes.

A December 1954 rating decision granted service connection 
for residuals of a right knee injury and assigned a 10 
percent disability rating.  It was noted that service 
connection for pes planus was not warranted because the pre-
existing disorder was not aggravated during service.

On VA examination in November 1958 the veteran complained of 
a constant dull ache to the right knee which occasionally 
slipped out of place and would swell.  He noted he was flat 
footed and that his right foot and ankle gave him quite a bit 
of trouble.  The examiner noted there was no effusion to the 
right knee or evidence of muscle atrophy.  There was full 
range of motion, but a lax anterior cruciate ligament and 
coarse subpatellar tender crepitation.  The diagnoses 
included lax right anterior cruciate ligament, bilateral weak 
knee syndrome, third degree pes planus, and minimal right 
knee osteoarthritis.  
Private medical records dated in March 1980 show X-rays 
revealed medial and lateral calcification secondary to an old 
chronic injury, most likely a grade III right ankle sprain.  
There was evidence of significant left hip osteoarthritis.  
An October 1980 report noted continued pain due to previous 
fractures and right ankle osteoarthritic changes.  

In an October 1980 statement the veteran reported that he had 
undergone surgical repair of the right knee and had 
experienced problems with his right foot and ankle.  He 
claimed that X-rays in March 1980 revealed a broken or 
cracked middle bone in his right foot that was evidence of an 
old injury.  

A January 1981 private medical statement from Dr. B.M.P. 
provides diagnoses of severe ligamentous instability, 
moderate osteoarthritis, and right knee torn cartilages.  It 
was noted the knee had been reconstructed.  It was also noted 
that the veteran had evidence of a left ankle previous 
partial dislocation with a bony fragment on the medial and 
lateral aspect indicating a long term ankle instability.  (In 
a December 1992 statement the physician stated the reference 
to the left ankle had been in error.)

A February 1981 rating decision granted a temporary total 
disability rating for the veteran's right knee disorder and 
denied service connection for right foot and ankle 
disabilities.  

In a November 1991 statement, E.J.K. noted he had served with 
the veteran and recalled the veteran injured his leg in a 
sporting event.  He stated the veteran was also hurt during 
football season and at least once had required crutches.  

In a November 1991 private medical statement, Dr. C.W.B. 
noted the veteran sustained right ankle and foot injuries in 
1953 and subsequently developed right knee and left hip 
problems.  It was noted that the veteran had undergone a 
total hip arthroplasty earlier that year.  The physician 
stated the veteran had post-traumatic osteoarthritis to the 
right ankle at the medial malleolus and a valgus foot with 
hyperpronation, and opined that it was likely the veteran's 
right ankle and foot injuries in 1953 were exacerbating 
factors in the development of his other lower extremity joint 
problems.  It was estimated that the degree of responsibility 
for the right ankle disability having caused the left hip 
disorder was from 30 to 50 percent. 

Evidence Added 

VA medical records show treatment for right knee, ankle and 
foot disorders.  A March 1994 report noted examination 
revealed a planovalgus foot with limited subtalar motion and 
pain.  There was good ankle motion.  X-rays revealed what 
appeared to be an obliteration of the subtalar joint and 
perhaps an old navicular fracture in a planovalgus foot.  

In a January 2002 private medical statement Dr. J.D.R. noted 
the veteran's degeneration of the left hip was the direct 
result of injuries to the foot and ankle sustained during 
service in 1953.  No rationale for the opinion was provided.

On VA examination in January 2002 the veteran complained of 
pain and problems over the years with his right knee and foot 
disorders.  He noted he had undergone a total left hip 
replacement in 1991 and that he experienced intermittent back 
problems.  The diagnoses included severe degenerative changes 
of the right knee.  The examiner also provided diagnoses of 
history of right ankle injury with severe degenerative 
changes to the right ankle and foot, status post total left 
hip replacement, and mild to moderate degenerative changes to 
the lumbar spine.  It was noted, in essence, that the right 
ankle and foot disorders were service connected.  

A subsequent January 2002 VA fee basis orthopedic examination 
noted a verbal history was taken from the veteran and that 
his claims file was reviewed.  It was noted that the veteran 
sustained a right ankle injury in 1953 and a right knee 
injury in September 1953.  The veteran claimed his right 
foot, right ankle, right knee, left hip and low back disorder 
were the result of these injuries.  He stated the left hip 
and low back disorders developed because of a compensatory 
gait.  The diagnoses included severe degenerative arthritis 
of the right knee, total left hip arthroplasty, severe 
degenerative arthritis of the lumbosacrococcygeal spine, mild 
degenerative arthritis of the right ankle, severe 
degenerative arthritis of the subtalar and mid tarsal joints 
of the right foot, and third degree pes planus.  The examiner 
stated it was possible that the veteran's right knee, ankle, 
and foot problems were related to service, but that his left 
hip and lumbar spine disorders were more probably related to 
his generalized arthritis rather than the antalgic gait.  It 
was noted that the fact that the veteran's left hip 
degenerative changes required a total hip replacement prior 
to the right indicated the disorders were unrelated to the 
right lower extremity injuries.

A March 2002 private medical statement from Dr. L.V.J. noted 
that the veteran's lack of right leg use and left leg overuse 
could possibly have resulted in a left hip disorder.  It was 
also noted, in essence, that it was unknown if the May 1953 
injury could have resulted in right foot or ankle disorders.  
In an April 2002 statement Dr. M.E.J. noted the veteran had 
been seen for pronated feet in the 1980's.  It was noted that 
his present diagnosis was severe pronation of the feet with 
subluxed mid-tarsal joints.  In a May 2002 statement Dr. 
J.D.R. noted the veteran had been a patient since 1977 and 
that a review of clinic records revealed no evidence of an 
acute injury to the right foot or ankle.  

In June 2002 the veteran reiterated his service connection 
claims and submitted statements, documents, annotated medical 
reports, and photographs in support of his claims.  The 
documents included private medical reports from Dr. D.G. 
dated in July 1976 which noted the veteran's right leg was 
very eccymotic with broken skin medially.  The foot was 
eccymotic and painful.  A December 1977 report noted pain and 
swelling to the right ankle with a history of trauma 
approximately one and a half years earlier.  The ankle was 
painful over the medial malleolus.

Right Foot Disorder/ Pes Planus

In rating decisions dated in February and December 1993, the 
RO, in essence, denied service connection for a right foot 
disorder because the evidence of record did not demonstrate 
the veteran's pre-existing pes planus had been aggravated by 
active service or that a right foot injury had been incurred 
in service.  As noted above, the veteran did not appeal those 
determinations and they have become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  
Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final (December 1993) decision is either cumulative or 
redundant of the evidence previously considered.  The 
evidence of record, both new or old, does not demonstrate the 
veteran incurred a right foot injury in service or that his 
pes planus (noted before service entry) increased in severity 
during/was aggravated by active service.  Prior RO 
determinations had specifically found the evidence did not 
establish these facts.  Although new medical reports show the 
veteran has received treatment for right foot problems, they 
do not show he incurred a right foot injury or aggravated a 
pre-existing right foot disorder during active service.  
Thus, they do not address the specific basis for the prior 
denial of the claim, and are not material.

As new and material evidence has not been received, the 
application to reopen the claim must be denied.

Right Ankle Disability

In rating decisions dated in February and December 1993, the 
RO, in essence, denied service connection for a right ankle 
disorder because the evidence of record did not demonstrate 
such disorder was related to service.  The veteran did not 
appeal those determinations and they have become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
December 1993 decision includes new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  The evidence includes a January 2002 VA fee basis 
orthopedic examiner's opinion indicating the veteran's 
present ankle disorder may be related to an injury sustained 
in service.  This opinion was not of record at the time of 
the last final decision.  It is significant to note that 
service medical records dated in May 1953 show the veteran 
was treated for a right ankle sprain.  As this new evidence 
directly addresses the basis for the prior denial of the 
claim, it is "new and material" and the claims must be 
reopened.
Left Hip Disability

In a February 1993 rating decision, the RO, in essence, 
denied service connection for an unspecified hip disorder 
based upon a finding that there was no evidence the current 
disorder was related to an incident during active service.  
As noted above, the veteran did not appeal that determination 
and it has become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.  The evidence 
includes a January 2002 private medical statement indicating 
the veteran's left hip disorder was the direct result of foot 
and ankle disorders he sustained in service.  This opinion 
was not of record at the time of the last final decision.  
The matter is also inextricably intertwined with the reopened 
service connection claim for a right ankle disorder.  As this 
evidence addresses directly the basis for the prior denial of 
the veteran's claim, it is "new and material" and the claim 
must be reopened.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a right foot disorder/pes planus is denied.

The claim of entitlement to service connection for a right 
ankle disability is reopened.

The claim of entitlement to service connection for a left hip 
disability is reopened.




REMAND

As noted above, there has been a significant change in VA 
law.  The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  Here, service medical 
records show the veteran sustained a right ankle sprain in 
May 1953; however, private medical evidence also indicates he 
sustained right ankle trauma in July 1976.  In addition, a 
review of the record reveals inconsistent medical findings as 
to the etiology of the veteran's left hip and back disorders 
and as to the severity of his service-connected right knee 
disorder.  A January 2002 VA examination noted right knee 
flexion limited to 10 degrees by stiffness and pain with lax 
anterior and posterior cruciate ligaments, but a January 2002 
VA fee basis examiner noted the veteran lacked 12 degrees of 
ability to extend the right knee to a neutral position and 
that he could bend it to 107 degrees with no gross laxity to 
the anterior or posterior cruciate ligaments.  In light of 
these inconsistent medical findings, the Board finds a 
further evaluation of the knee is indicated.

The Board also notes that while the RO considered entitlement 
to higher ratings under alternative diagnostic criteria, 
entitlement to separate ratings has not been adequately 
addressed.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court recognized that the critical element in assigning 
separate ratings resulting from a disability is that none of 
the symptomatology for any one of the disorders is 
duplicative of or overlapping with the symptomatology of 
other disorders.  A VA General Counsel precedent opinion held 
that a separate rating under Code 5010 for traumatic 
arthritis was permitted when a veteran who was rated under 
Code 5257 for other knee impairment (due to instability or 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97.  This matter should be addressed by the 
RO prior to appellate review.
Accordingly, the case is REMANDED for the following:

1.  The RO should ascertain from the 
veteran all sources of treatment (VA and 
private) received for his right ankle, 
left hip, low back, and right knee 
disabilities since January 2002.  
Complete copies of reports of all such 
treatment should be obtained.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
ascertain the current severity of his 
service-connected right knee disability 
and for opinions as to whether it is as 
likely as not that his present right 
ankle, left hip, and low back disorders 
are due to injuries in active or are 
proximately due to a service-connected 
disability.  The examiner must reconcile 
any opinions provided with the other 
medical evidence of record, including the 
May 1953, July 1976, January 2002, and 
March 2002 reports.

The examiner must provide range of motion 
findings for the right knee, including 
flexion and extension, and address the 
degree to which the disorder is 
manifested by recurrent subluxation or 
instability.  Any additional loss of 
motion due to objective evidence of 
functional loss due to pain on use or due 
to flare-ups should be noted.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinions given.

3.  The RO should then review the issues 
on appeal, with consideration of all 
applicable laws and regulations.  The RO 
should determine whether the evidence 
demonstrates separate ratings are 
warranted for limited leg extension (Code 
5261) and for other knee impairment (Code 
5257).  If any issue still on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



